oO Oo ND WH fF W YH

Db wo dO KH NO KY KN NY KN Ba Ba BRB eRe ee ee ee
oOo nN DN OO FP WO NY KH DOD OO BND A FP W NYO KK OO

Case 2:20-cr-00200-RSM Document 3 Filed 11/18/20 Page 1 of 2

 

Presented to the Court by the foreman of the

Grand Jury in open Court, in the presence

of the Grand Jury and FILED in the USS.

DISTRICT COURT at Seattle, Washington
November 18, 2020

WILLIAM M. McCOOL, Clerk

 

 

 

(\
By ry

 

Deputy

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff

Vv.
JONATHAN LIVATT DUGGER,
Defendant.

 

 

The Grand Jury charges that:

COUNT 1

NO. CR20-200 RSM

INDICTMENT

On or about October 3, 2020, at Seattle, in the Western District of Washington,
JONATHAN LIVATT DUGGER did maliciously damage and destroy, and attempt to

damage and destroy, by means of fire and explosive, a building, that is, a Starbucks store

//
//

Indictment/Dugger - 1

UNITED STATES ATTORNEY
700 STEWART STREET, STE. 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo Co HN Dn FP WW WY FH

a a ee
N Un BP W NO KF OD

7

18
19
20
21
22
23
24
25
26
27
— (28

 

Case 2:20-cr-00200-RSM Document 3 Filed 11/18/20 Page 2 of 2

wee

BRIANNT. MORAN
UnitedStates Attorney

at 1600 East Olive Way, Seattle, Washington, that was used in interstate and foreign
commetce and in an activity affecting interstate and foreign commerce.

All in violation of Title 18, United States Code, Section 844(4).

A TRUE BILL:
DATED: \y avo YO ES LO

(Signature of Foreperson redacted pursuant to

the policy of the Judicial Conference of the

United States)

FOREPERSON

 

A)
a oan % pits
TODD GREENBERG

Assistant United States Attorney

Oa ame
Cpa
Oa ™

 

THOMAS M. WOODS
Assistant United States Attorney

 

Indictment/Dugger - 2

UNITED STATES ATTORNEY
700 STEWART STREET, STE. 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
